DETAILED ACTION
This action is in response to the application filed 12/20/2020.
Claims 1-17 are currently pending and have bee/n examined



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the user input including:… a communication interface” which is unclear. it is unclear as to how an interface is intended to be a user input, i.e. data. Taken at face value, such a limitation would merely describe data and therefore does not move to distinguish over prior art. However, for the purposes of compact prosecution, the limitation has been interpreted to read as being a separate part of the electronic ID device and having been indicated as part of the user input mistakenly due to incorrect usage of indentations. 
Claim 1 recites the limitation “without using the private account information” which is a negative limitation that does not server to illuminate the actual process being performed. Such a limitation does not disclose what is being actively performed but instead merely recites what the claim is not. Therefore it is unclear as to what applicant intends to be actively performed by such a limitation. 
Claim 3 recites the limitation “via an induced signal” which is unclear. it is unclear as to what qualifies as an induced signal. A basic definition lookup only yields various tests, i.e. “Induced signal 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (US 2002/0178364 A1)

Regarding Claim 1:
 An electronic ID device configured to allow a user to select an account associated with the user to employ in a transaction, the electronic ID device comprising: a biometric sensor configured to receive a biometric input provided by the user; a user interface configured to receive a user input, 
the user input including: secret information known to the user; and selection information concerning an account selected by the user from one or more accounts associated with the user; a communication interface configured to communicate with a secure registry; and a processor coupled to the biometric sensor to receive information concerning the biometric input, (Paragraph 0017, “Access to the USR system may be by smart card, such as a Secure ID.TM. card, or any other secure access device. The technology enabling the USR system may be physically embodied as a separate identification device such as a smart ID card, or may be incorporated into another electronic device, such as a cell phone, pager, wrist watch, computer, personal digital assistant such as a Palm Pilot.TM., key fob, or other commonly available electronic device. The identity of the user possessing the identifying device may be verified at the point of use via any combination of a memorized PIN number or code, biometric identification such as a fingerprint, voice print, signature, iris or facial scan, or DNA analysis, or any other method of identifying the person possessing the device. If desired, the identifying device may also be provided with a picture of the person authorized to use the device to enhance security.” Any variety of information may be received and used for authentication through a communication interface as well as sensors.)
wherein the processor is programmed to: activate transaction software of the electronic ID device in response to a successful authentication of a user's identity, wherein authentication of the user's identity is based on at least one of the biometric input and the secret information; generate a one-time non-predictable value; obtain a public identifier that corresponds to private account information of the selected user account, wherein the public identifier does not contain any private account information of the selected user account; generate authentication information from the one-time non-predictable value and the public identifier; …communicate the …authentication information to a requesting or receiving device, (Paragraph 0051-0053, “Specifically, to access the USR database, the card retrieves a secret user code and/or time varying value from memory and obtains from the user a secret personal identification code. The card mathematically combines these three numbers using a predetermined algorithm to generate a one-time nonpredictable code which is transmitted to a the computer system 10… Alternative types of identification 
such that the secure registry: receives a transaction request and at least a portion of the …authentication information from the requesting or receiving device, wherein the transaction request involves the selected user account; …verifies the…authentication information without using the private account information; uses the public identifier from the …authentication information to acquire the private account information of the selected user account; and generates an enablement signal to enable the transaction request without transmitting the private account information. (Paragraph 0065-0068, 0070, “If information beyond that specified in the basic personal information area is requested, the USR software 18 queries whether the requestor has the right to access the type of requested data (602). The process of determining the requestors rights (602) typically involves validating the requestor's identity and correlating the identity, the requested information and the access information 34 provided by the person to the USR database… For example, a person may wish to participate in a transaction to give a potential employer one-time access to job application information 44 (see FIG. 3)... If the person is participating in the transaction (608), however, the USR software 18 validates the person's identity (612) and enables the person to change access rights to the data… Once the person has had the opportunity to change access rights to the data (614), the USR software 18 again checks to see if the requester has rights to access the type of requested data (616). Although step 616 may seem redundant, given the fact that the person is participating in the transaction and has just previously changed access rights to the database to enable the requester to have access to the data, step 616 is actually useful at preventing a different type of fraud.”)
encrypt the authentication information; and wirelessly…encrypted [data]… encrypted [data]… decrypts the encrypted authentication information;…decrypted [data]… decrypted [data]… That is, Weiss does not explicitly disclose that then authentication information in particular is encrypted and decrypted in the processes listed. However, as Weiss does disclose that any communications may be encrypted, it is obvious to one of ordinary skill in the art at the time of applicant’s invention to encrypted and decrypt  the authentication information as desired. (Paragraph 0045, “ To enhance security, especially where communication takes place over a publicly accessible network such as the Internet, communications facilitating or relating to transmission of data from/to the USR database 24 or the computer system 10 may be encrypted using an encryption algorithm, such as PGP, DES, or other conventional symmetric or asymmetric encryption algorithm’).
It is noted that the processes performed by the secure registry are not within the scope of the claims as the secure registry is not part of the electronic ID device and the limitation describing the secure registry are recited as mere intended use/result. 


Regarding Claim 2:
Weiss further teaches wherein the communication interface is configured to communicate with the secure registry either directly or via an intermediate device. (Paragraph 0042, “The main unit 12 may optionally include or be connected to an user interface 26 containing, for example, one or more input and output devices to enable an operator to interface with the USR system 10.”)

Regarding Claim 3:
Weiss further teaches wherein the processor is further programmed to wirelessly communicate the encrypted authentication information to the requesting or receiving device via an induced signal generated by the communication interface. (Paragraph 0108, “Exemplary codes may be transmitted in the same manner as beeper signals are conventionally transmitted or may be transmitted to wired devices over the Internet or other public network.)

Regarding Claim 12:
Weiss further teaches wherein in activating the transaction software of electronic ID device, the processor is further programmed to render stored data legible. (Paragraph 0018, 0053,  “Additionally, equipment code information may be stored in the USR system and distributed under the user's control and at the user's discretion, to maintain personal property or public property in an operative state… Likewise, various types of biometric information may be stored in the verification area of the database entry to enable the identity of the user possessing the identifying device to be verified at the point of use…” data may be stored for verification or for later use and is legible based on activation and utilization of the software.)

Regarding Claim 13:
Weiss further teaches wherein the encrypted authentication information is one-time encrypted authentication information. (Paragraph 0045, “ To enhance security, especially where communication takes place over a publicly accessible network such as the Internet, communications facilitating or relating to transmission of data from/to the USR database 24 or the computer system 10 may be encrypted using an encryption algorithm, such as PGP, DES, or other conventional symmetric or asymmetric encryption algorithm’).

Regarding Claim 14:
Weiss further teaches wherein the communication interface is configured to communicate the encrypted authentication information to the secure registry, where the secure registry comprises a secure token database storing one or more tokens associated with the authentication information. (Paragraph 0052, “Alternative types of identification cards or tokens may likewise be used.”)

Regarding Claim 15:
Weiss does not explicitly disclose wherein the processor is further programmed to deactivate features of the electronic ID device without generating the authentication information where authentication based on at least one of the biometric input and the secret information is unsuccessful. However, as Weiss does disclose the deactivation of devices based on a lack of codes, it would have been obvious to one of  (Paragraph 0108, “If the USR timer chip is not provided with a code within a predefined period of time, for example every 30 days, the equipment is deactivated.” If nothing is performed, i.e. no authentication is successful, equipment is deactivated.)




Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (US 2002/0178364 A1) as applied above in further view of Wallerstein (US 5,955,961).
Regarding Claim 4:
Wallerstein, an analogous art of Weiss and the current application, teaches wherein the communication interface includes a magnetic stripe emulator. (Col/Line: 3/20-30, “the identification number and completed account number are temporarily presented by emulating the time-varying magnetic field that would be produced if said numbers were recorded on a magnetic strip and swiped through a reader”)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having magnetic strips be emulated for card information as disclosed by Wallerstein to the teachings of reading card information as disclosed by Weiss in order for card information to be read in any environment in order to increase convenience for the user and flexibility of the system. 

Regarding Claim 5:
Wallenstein further teaches wherein: the processor is further programmed to wirelessly communicate the encrypted authentication information to the requesting or receiving device via a time-varying signal which emulates data provided by a magnetic-stripe card to a magnetic card reader; and the time-varying signal is generated by the magnetic stripe emulator of the communication interface. (Col/Line: 3/20-30, “the identification number and completed account number are temporarily presented by emulating the time-varying magnetic field that would be produced if said numbers were recorded on a magnetic strip and swiped through a reader”)


Claim 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (US 2002/0178364 A1) as applied above in further view of Fuqua (US 2006/0287004 A1).
Regarding Claim 6:
Fuqua, an analogous art of Weiss and the current application, teaches wherein the processor is further programmed to wirelessly communicate the encrypted authentication information to the requesting or receiving device via a near field signal generated by the communication interface. (Abstract, “Specifically, the mobile device includes a transceiver for wireless near field communication ( NFC) and a subscriber identity module (SIM), wherein the SIM maintains a balance of electronic currency units that represent specified monetary values. The SIM is able to directly exchange electronic currency units with second party devices via the NFC transceiver”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using NFC in order to communicate as disclosed by Fuqua to the teachings of sending and receiving data as disclosed by Weiss in order to allow for a variety of communication methods to be used and increase convenience for the user. 

Regarding Claim 7:
Fuqua, an analogous art of Weiss and the current application, teaches wherein: the communication interface includes a near field communication (NFC) transceiver; and the communication interface generates an NFC signal. (Abstract, “Specifically, the mobile device includes a transceiver for wireless near field communication ( NFC) and a subscriber identity module (SIM), wherein the SIM maintains a balance of electronic currency units that represent specified monetary values. The SIM is able to directly exchange electronic currency units with second party devices via the NFC transceiver”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using NFC in order to communicate as disclosed by Fuqua to the teachings of sending and receiving data as disclosed by Weiss in order to allow for a variety of communication methods to be used and increase convenience for the user. 

Regarding Claim 8:
Fuqua further teaches wherein: the NFC signal is generated by the NFC transceiver of the communication interface; and the processor is further programmed to wirelessly communicate the encrypted authentication information to the requesting or receiving device via the NFC signal, the requesting or receiving device located within the same local area as the NFC transceiver such that the NFC signal is transmitted directly between the NFC transceiver and the requesting or receiving device. (Abstract, “Specifically, the mobile device includes a transceiver for wireless near field communication ( NFC) and a subscriber identity module (SIM), wherein the SIM maintains a balance of electronic currency units that represent specified monetary values. The SIM is able to directly exchange electronic currency units with second party devices via the NFC transceiver”)

Regarding Claim 9:
Fuqua, an analogous art of Weiss and the current application, teaches wherein the processor is further programmed to wirelessly communicate the encrypted authentication information to the requesting or receiving device via a Wi-FiTM radio technology signal generated by the communication interface.(Paragraph 0068, “The means of communicating the necessary data to complete any transaction include wireless communication, internet protocol, WiFi internet protocols, WiMax, standard internet commerce methods, RFID read/write technology, and SMS messaging. In the case of transfers between two mobile units, the transfer may be completed by infrared communications, Bluetooth or other near field communications methods”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using WiFi in order to communication as disclosed by Fuqua to the teachings of sending and receiving data as disclosed by Weiss in order to allow for a variety of communication methods to be used and increase convenience for the user. 

Regarding Claim 10:
 wherein the processor is further programmed to wirelessly communicate the encrypted authentication information to the requesting or receiving device via a BluetoothTM wireless technology standard signal. (Paragraph 0068, “The means of communicating the necessary data to complete any transaction include wireless communication, internet protocol, WiFi internet protocols, WiMax, standard internet commerce methods, RFID read/write technology, and SMS messaging. In the case of transfers between two mobile units, the transfer may be completed by infrared communications, Bluetooth or other near field communications methods”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using Bluetooth in order to communicate as disclosed by Fuqua to the teachings of sending and receiving data as disclosed by Weiss in order to allow for a variety of communication methods to be used and increase convenience for the user. 

Regarding Claim 11:
Fuqua, an analogous art of Weiss and the current application, teaches wherein the processor is further programmed to wirelessly communicate the encrypted authentication information to the requesting or receiving device via a BluetoothTM Low Energy wireless technology standard signal. (Paragraph 0068, “The means of communicating the necessary data to complete any transaction include wireless communication, internet protocol, WiFi internet protocols, WiMax, standard internet commerce methods, RFID read/write technology, and SMS messaging. In the case of transfers between two mobile units, the transfer may be completed by infrared communications, Bluetooth or other near field communications methods”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using Bluetooth in order to communicate as disclosed by Fuqua to the teachings of sending and receiving data as disclosed by Weiss in order to allow for a variety of communication methods to be used and increase convenience for the user. 


16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (US 2002/0178364 A1) as applied above in further view of Starek (US 6,256,646 B1).
Regarding Claim 16:
Starek, an analogous art of Weiss and the current application, teaches wherein deactivating the features of the electronic ID device initiates a lock-out period. (Col/Line: 3/60-4/15, “One application for this lock-out of media device 20 is where specified application 16 is performing a real-time flush of media device 20 to securely delete portions of media device 20. In this case, the state of media device 20 must be KNOWN or specified application 16 could potentially delete active data.” Lock-out of a device may be activated.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having a device be locked out instead of completely deactivated as disclosed by Starek to the teachings of having a device be deactivated as disclosed by Weiss in order to allow for background functions to still be performed while designated functions are locked form being tampered with.

Regarding Claim 17:
Starek, an analogous art of Weiss and the current application, teaches wherein deactivating the features of the electronic ID device includes deleting information present in the electronic ID device that is used to generate the authentication information.(Col/Line: 3/60-4/15, “One application for this lock-out of media device 20 is where specified application 16 is performing a real-time flush of media device 20 to securely delete portions of media device 20. In this case, the state of media device 20 must be KNOWN or specified application 16 could potentially delete active data.” Lock-out of a device may be activated.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having a device be locked out instead of completely deactivated as disclosed by Starek to the teachings of having a device be deactivated as disclosed by Weiss in order to have sensitive information be wiped from the device as desired and increase security. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 7,809,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are within the same scope while being obvious .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pennaz (Us 2006/0227523 A1) also discloses the use of magnetic strip emulators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/            Primary Examiner, Art Unit 3685                                                                                                                                                                                            02/12/2021